Per Curiam:
The plaintiff’s contention was that defendant had been negligent in placing and maintaining a large pipe in the roadway, close up against the curbstone. Much relevant testimony was excluded which was offered to show the actual physical condition of the street when plaintiff fell, and also that other persons had previously tripped over the same pipe. This constituted reversible error. But even after the exclusion of this testimony enough remained in the case to require the submission to the jury of the question of defendant’s negligence. The judgment should be reversed and new trial granted, with costs to appellant to abide the event. Present— Ingraham, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ. Judgment reversed, new trial ordered, costs to appellant to abide event.